Citation Nr: 1430560	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-12 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from November 1977 to August 1981.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied claims for service connection for posttraumatic stress disorder (PTSD) and anxiety disorder.  In December 2013, the Veteran testified during a Board hearing via videoconference.  The Veteran moved during the pendency of the appeal, and jurisdiction over the case was transferred to the RO in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran was exposed to a traumatic in-service stressor.  

2.  There is an approximate balance of favorable and unfavorable evidence as to whether the Veteran has PTSD due to his in-service stressor. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for PTSD requires (1) medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  

In this case, the Veteran claims that he had a near-death experience in service due to a severe allergic reaction to peanut butter.  The service medical records show that he was hospitalized for an anaphylactic reaction to peanuts.  Thus, the Board finds that the Veteran was exposed to a traumatic in-service stressor.  The remaining question is whether he has PTSD due to that stressor.

A December 2009 VA psychiatry intake note shows the Veteran's history of an allergic reaction to peanut butter in a cookie given to him.  He reported feeling that he was suffocating and was going to die.  He stated that no one helped him and he collapsed on the way to the hospital but made it to the hospital before passing out.  He was diagnosed with PTSD, and VA medical records through November 2011 show a diagnosis of PTSD due to an allergic reaction while in basic training.

In a June 2011 letter, a VA psychologist noted that in December 2009 the Veteran was found to meet the diagnostic criteria for a diagnosis of PTSD resulting from a near-death allergic reaction to peanuts while in boot camp, and that diagnosis was confirmed in January 2010.  

The Veteran was afforded a VA examination in March 2012.  The examiner noted the Veteran's stressor of a reaction to peanuts when he thought he was going to die and observed that the stressor was adequate to support the diagnosis of PTSD.  The examiner noted the Veteran's report of having an allergic reaction to peanuts in a cookie but being denied going to the hospital by his supervisor until he began to swell and having to walk two to three blocks to the hospital by himself, having to crawl the last block before blacking out.  The examiner observed that the service medical records indicate that the Veteran was brought to the hospital by ambulance.  Noting the discrepancy between the Veteran's reported history and that shown in the service medical records, the examiner stated that he could not render an opinion on whether the Veteran's PTSD is due to the in-service stressor or other life events including numerous arrests resulting in six to seven years of prison time.

Given the above, the Board finds that there is an approximate balance of favorable and unfavorable evidence as to whether the Veteran has PTSD due to his in-service stressor.  On one hand, his treating VA healthcare providers have diagnosed him with PTSD due to his in-service stressor.  On the other hand, a VA examiner was unable to link the PTSD with his in-service stressor.  However, the VA examiner acknowledged that the stressor was adequate to support the diagnosis of PTSD.  Resolving reasonable doubt in the Veteran's favor, the Board finds that he has PTSD due to his in-service stressor.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for PTSD is warranted.

The Board notes that the scope of a mental health disability claim includes any mental health disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran's specific contention is that he suffers from a chronic mental disorder due to an in-service stressful event.  The chronic mental disorder resulting from the in-service stressful event has been clinically identified as PTSD.  As the Board has found that service connection for PTSD is warranted, a full grant of the benefit sought on appeal has been awarded.  To the extent he may assert a separate service connection claim for any other acquired psychiatric disorders, as the record does not reflect that any such disorder is productive of symptoms not already manifested by the Veteran's newly service-connected PTSD, there is no basis to grant service connection for any other psychiatric disorder, nor is there any indication that further examination would demonstrate such disability.  


ORDER

Service connection for PTSD is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


